department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uniform issue list contact person identification_number telephone number taxpayer_identification_number legend taxpayer company a company b_trust plan a year date date date u o m o n o u o w w d u b n o t o f dear xxxxxxxxx this responds to your letter dated date requesting a ruling as to the federal tax consequences of a proposed transaction under sec_501 of the internal_revenue_code code facts taxpayer was established by company a company b’s predecessor taxpayer holds assets that are available to provide retiree life_insurance under plan a a welfare_benefit_plan that provides medical dental and life_insurance benefits to retired employees of company b and its affiliates trust also was established by company a and holds assets that are available to provide retiree medical and dental benefits to retired management employees of company a who are covered by plan a both taxpayer and trust are voluntary employees’ beneficiary associations vebas that have received letters from the internal_revenue_service stating that they meet the requirements of sec_501 taxpayer's taxable_year is the calendar_year on date taxpayer was amended effective date to authorize transfers of assets to trust during the year calendar_year taxpayer proposes to transfer assets to trust as needed to xxxxxxxxxxxx mxxxxxxxxxxxkx mxxxxxx will continue to pay life_insurance benefits under plan a taxpayer represents that all of the retired employees who will be eligible for medical benefits provided with the transferred assets currently receive basic life_insurance under plan a taxpayer further represents that it will be terminated no later than date ruling requested you requested a ruling that the proposed transfer of assets from taxpayer to trust will not cause taxpayer to fail to be exempt from tax under sec_501 as an organization described under sec_501 law sec_501 provides for the exemption from federal_income_tax of vebas providing for the payment of life sick accident or other_benefits to the members of such association or their dependents or designated beneficiaries if no part of the net_earnings of such association inures other than through such payments to the benefit of any private_shareholder_or_individual sec_1_501_c_9_-1 provides that for an organization to be described in sec_501 it must be an employees’ association membership in the association must be voluntary the organization must provide for the payment of life sick accident or other_benefits to its members and there can be no inurement other than by payment of permitted benefits to the benefit of any private_shareholder_or_individual sec_1_501_c_9_-3 defines sick_and_accident_benefits for purposes of sec_501 as amounts furnished to or on behalf of a member or a member's dependents in the event of illness or injury to a member or a member's dependent such benefits may be provided through reimbursement to a member or a member's dependent for amounts expended because of illness or personal injury or through the payment of premiums to a medical_benefit or health insurance program sec_1_501_c_9_-4 provides generally that no part of the net_earnings of an employees' association may inure to the benefit of any private_shareholder_or_individual other than through the payment of benefits permitted by sec_1_501_c_9_-3 analysis and conclusion you asked for a ruling that the proposed transfer of assets from taxpayer to trust will not cause taxpayer to fail to be exempt from tax under sec_501 as an organization described under sec_501 during year taxpayer will transfer assets to trust to provide retiree health benefits under plan a you represent that both taxpayer and trust are tax-exempt organizations described xxxxxxxxxxxx xxxxxxxxxxxxx kaxxxxxx under sec_501 you further represent that all of the retired employees who will be eligible for medical benefits provided with the transferred assets currently receive basic life_insurance under the plan a accordingly the proposed transfer of assets from taxpayer to trust will not cause taxpayer to fail to be exempt from tax under sec_501 as an organization described under sec_501 ruling based on the information submitted representations made and the authorities cited above we rule that the proposed transaction will not cause taxpayer to fail to be exempt from tax under sec_501 as an organization described under sec_501 specifically this ruling does not address the tax consequences of the proposed transaction to company b this ruling will be made available for public inspection under code sec_6110 after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records xxxxxxxxxxxkx xxxxxxxxxkxxx xxxxxxx if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely mary jo salins acting manager eo technical enclosure notice
